People v Garcia (2017 NY Slip Op 02893)





People v Garcia


2017 NY Slip Op 02893


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Friedman, J.P., Richter, Mazzarelli, Feinman, Gische, JJ.


3704 53291C/09

[*1]The People of the State of New York,	 Respondent,
vHugo Garcia, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered August 25, 2011, convicting defendant, after a nonjury trial, of attempted assault in the third degree, attempted criminal possession of a weapon in the fourth degree, menacing in the third degree, and harassment in the second degree, and sentencing him to one year of probation, unanimously affirmed.
The court's verdict, rejecting defendant's justification defense, was not against the weight of the evidence. There is no basis for disturbing the court's credibility determinations, including its evaluation of the possible biases of witnesses. Although defendant's testimony was supported by that of several witnesses, it is the quality of the testimony that controls, not the number of witnesses who testify.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK